Case 12-47582        Doc 112      Filed 10/15/18 Entered 10/15/18 09:12:05              Desc       Page
                                               1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 12 B 47582
         Mirna Villasenor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/03/2012.

         2) The plan was confirmed on 05/13/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/13/2013, 06/30/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/20/2016, 06/01/2017, 01/11/2018.

         5) The case was Completed on 05/10/2018.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $66,633.48.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-47582            Doc 112    Filed 10/15/18 Entered 10/15/18 09:12:05                      Desc       Page
                                                 2 of 3



Receipts:

          Total paid by or on behalf of the debtor              $15,803.00
          Less amount refunded to debtor                           $354.28

NET RECEIPTS:                                                                                      $15,448.72


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $3,000.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                           $608.09
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $3,608.09

Attorney fees paid and disclosed by debtor:                    $500.00


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim        Principal      Int.
Name                                   Class   Scheduled      Asserted         Allowed         Paid         Paid
Becket & Lee                       Unsecured      1,823.00       1,302.15         1,302.15        562.87        0.00
Capital One Bank                   Unsecured           0.00      1,434.46         1,434.46        620.06        0.00
Citi                               Unsecured      1,302.00            NA               NA            0.00       0.00
Discover Financial Services        Unsecured         817.00        847.29           847.29        366.25        0.00
eCast Settlement Corporation       Unsecured      1,492.00       1,504.69         1,504.69        650.42        0.00
Home Depot                         Unsecured      2,542.00            NA               NA            0.00       0.00
Josefina Villasenor                Unsecured      2,000.00            NA               NA            0.00       0.00
JP Morgan Chase Bank NA            Unsecured     47,945.00     47,653.45        47,653.45            0.00       0.00
Kohls                              Unsecured      1,134.00            NA               NA            0.00       0.00
Portfolio Recovery Associates      Unsecured      4,201.00       4,288.26         4,288.26      1,853.64        0.00
Portfolio Recovery Associates      Unsecured      3,214.00       3,066.65         3,066.65      1,325.59        0.00
Quantum3 Group                     Unsecured         500.00        548.42           548.42        237.06        0.00
Resurrection Health Care           Unsecured           0.00           NA               NA            0.00       0.00
Saints Mary and Elizabeth Med      Unsecured      3,066.00            NA               NA            0.00       0.00
Scotts Lawn Service                Unsecured         211.00           NA               NA            0.00       0.00
Sears                              Unsecured      1,086.00            NA               NA            0.00       0.00
Specialized Loan Servicing LLC     Secured      200,136.00    197,101.38       197,101.38            0.00       0.00
Specialized Loan Servicing LLC     Secured       93,375.00     96,727.43        96,727.43            0.00       0.00
Specialized Loan Servicing LLC     Secured        6,225.00       6,224.74         6,224.74      6,224.74        0.00
Village Imaging Professionals      Unsecured         263.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-47582        Doc 112       Filed 10/15/18 Entered 10/15/18 09:12:05                Desc      Page
                                                3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $293,828.81              $0.00              $0.00
       Mortgage Arrearage                                 $6,224.74          $6,224.74              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $300,053.55          $6,224.74              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $60,645.37          $5,615.89              $0.00


Disbursements:

         Expenses of Administration                             $3,608.09
         Disbursements to Creditors                            $11,840.63

TOTAL DISBURSEMENTS :                                                                      $15,448.72


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
